Name: Commission Regulation (EC) No 543/94 of 10 March 1994 introducing a countervailing charge and suspending the preferential customs duty on imports of apples originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3. 94 Official Journal of the European Communities No L 68/27 COMMISSION REGULATION (EC) No 543/94 of 10 March 1994 introducing a countervailing charge and suspending the preferential customs duty on imports of apples originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas for apples originating in Turkey the entry pnces calculated in this way have for six consecutive market days been alternatively above and below the reference price ; whereas two of these entry prices are at least ECU 0,6 below the reference prices ; whereas a counterviling charge should therefore be introduced for these apples ; Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (% as amended by Regulation (EEC) No 1 555/84 Q, a rate of customs duty of 8 % should be rein ­ troduced ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as amended by Regulation (EC) No 3528/93 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (10), Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least ECU 0,6 below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least ECU 0,6 below the reference price ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1640/93 of 28 June 1993 fixing the reference price for apples for the 1993/94 marketing year (3) fixed the reference price for products of class I at ECU 52,73 per 100 kilograms net for the month of March 1 994 ; Article 1 1 . A countervailing charge of ECU 2,44 per 100 kilo ­ grams net is applied on imports of apples falling within CN code 0808 10 31 , 0808 10 33, 0808 10 39, 0808 10 51 , 0808 10 53, 0808 10 59, 0808 10 81 , 0808 10 83 and 0808 10 89) originating in Turkey. 2. The import duty on these products is fixed at 8 % . Whereas the entry price for a given exporting country is equal to the lowest representative price or the arithmetic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Article 2 This Regulation shall enter into force on 12 March 1994. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 17 March 1994. Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 249/93 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 338, 31 . 12. 1993 , p. 26 . (3) OJ No L 157, 29 . 6. 1993, p. 8 . (6) OJ No L 367, 23. 12. 1981 , p. 3 . 0 OJ No L 150, 6. 6. 1984, p . 4. (8) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. H OJ No L 108, 1 . 5 . 1993, p . 106. (4) OJ No L 220, 10 . 8 . 1974, p. 20 . 0 OJ No L 28, 5. 2. 1993, p . 45. No L 68/28 Official Journal of the European Communities 11 . 3 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1994. For the Commission Rene STEICHEN Member of the Commission